DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10447364. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:

Application
Patent
2. An apparatus comprising: a memory; and a processor configured to cause an Access Point (AP) to: transmit a Request to Send (RTS) configured to reserve a wireless communication medium for a reserved time period for communication between the AP and a plurality of wireless communication stations; process a plurality of simultaneous Clear to Send (CTS) responses from the plurality of wireless communication stations, the plurality of simultaneous CTS responses received after the RTS; transmit a downlink transmission to the plurality of wireless communication stations after the plurality of simultaneous CTS responses; and process a simultaneous uplink transmission, the simultaneous uplink transmission comprising two or more simultaneous block acknowledgements received from two or more respective wireless communication stations of the plurality of wireless communication stations after the downlink transmission.
9. (New) The apparatus of claim 2, wherein a CTS response of the plurality of simultaneous CTS responses is based on scrambling information of the RTS.
1. An apparatus comprising a memory and a processor configured to cause an Access Point (AP) to:transmit a Request to Send (RTS) addressed to a plurality of wireless communication devices, the RTS comprising a duration value to reserve a wireless medium for a reserved time period; process a plurality of simultaneous Clear to Send (CTS) responses from the plurality of wireless communication devices, a CTS response of the plurality of CTS responses is based on scrambling information of the RTS; and subsequent to the CTS responses, transmit a downlink transmission addressed to the plurality of wireless communication devices during the reserved time period.


	- Regarding to the different between the Application and the Patent, it have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8, 11-19, 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takano (Pub No. 20100067409) in view of Shiba et al.  (Pub. No. 20090046618).
- With respect to claims 2, 4-6, 15-17 and 22-23, Takano teaches an apparatus comprising: a memory; and a processor configured to cause an Access Point (AP) to: transmit a Request to Send (RTS) configured to reserve a wireless communication medium for a reserved time period for communication between the AP and a plurality of wireless communication stations (e.g. Fig. 13 shows the AP send RTS to STAs); process a plurality of simultaneous Clear to Send (CTS) responses from the plurality of wireless communication stations, the plurality of simultaneous CTS responses received after the RTS (Fig. 13 shows CTSs from STAs to AP); transmit a downlink transmission to the plurality of wireless communication stations after the plurality of simultaneous CTS responses (Fig. 13 the Fragment send from AP to STAs as downlink transmission); Takano fails to teach a simultaneous uplink transmission, the simultaneous uplink transmission comprising two or more simultaneous block acknowledgements received from two or more respective wireless communication stations of the plurality of wireless communication stations after the downlink transmission.  Shiba teaches transmitting a block acknowledgment request (see Fig. 4 shows the BAR from AP), the simultaneous uplink transmission, the simultaneous uplink transmission comprising two or more simultaneous block acknowledgements received from two or more respective wireless communication stations of the plurality of wireless communication stations after the downlink transmission in response to the block acknowledgement request (e.g. Fig. 4 shows the block Ack from STAs simultaneously), therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to implement the step of transmitting BA request and receiving BA simultaneously for fast service in wireless network.
- With respect to claims 7, 18, Shapira teaches wherein the downlink transmission comprises simultaneous transmission of a plurality of different downlink data transmissions to respective ones of the plurality of wireless communication stations (e.g. Fig. 4A shows different data link 410, 420).  
- With respect to claims 8, 11 and 19, Takano teach wherein the reserved time period is configured to cover a duration of the plurality of simultaneous CTS responses, a duration of the downlink transmission, and a duration of the simultaneous uplink transmission (see par. 66).  
- With respect to claim 12, Takano teaches wherein the RTS is configured to address the plurality of wireless communication stations (see abstract “the first communication station transmits the RTS signal describing at least each of addresses the second communication stations”).  
- With respect to claim 13, Takano teaches a radio to communicate the RTS, the plurality of CTS responses, the downlink transmission, and the simultaneous uplink transmission (see Fig. 1).  
- With respect to claim 14, Takano teaches one or more antennas connected to the radio, and another processor to execute instructions of an operating system (see Fig. 2).  


Allowable Subject Matter
Claims 9-10, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471